Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is not clear whether the phrase “an adhesive” is referring to the phrase “an adhesive bond” of claim 4 or adding an additional adhesive bond.   
Claims 6 and 7 are rejected because inheriting the deficiencies of claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4 and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al (2016/0377555 A1) in view of Takino (US 2003/0058555 A1).

Regarding claim 1, Ray et al discloses an inspection apparatus for inspecting a cable end of a cable (see title, abstract, Figs. 4-8 and para [0037]) comprising:
a mirror apparatus (Fig. 6, 602) with a central axis (620), wherein the cable end is arranged along the central axis in the mirror apparatus for inspecting the cable end (para [0042];
wherein the mirror apparatus includes a plurality of mirror elements (604) arranged at a predetermined first angle to each other (see the angles between 604 and 608 non-reflecting surfaces) and at a predetermined second angle to the central axis (see the angle between 620 and 604), each of the mirror elements having a mirror viewing the cable end (para [0042] line 5) arranged along the central axis from a different viewing angle (paras [0037], [0042], [0043]);
a camera (610) generating images of the cable end at the different viewing angles from the mirrors (para [0044] and Fig. 7, o1 and o2).

Ray et al does not disclose a plurality of magnets holding at least a portion of each of the mirror elements in respective positions in the mirror apparatus.

Takino discloses a plurality of magnets (Figs. 5-7(b), 21) holding at least a portion of each of the mirror elements (10) in respective positions in the mirror apparatus (mirror elements 10).



Regarding claim 2, Takino discloses the inspection apparatus according to Claim 1, wherein each of the mirror elements (Fig. 7a, 10) has a plate (17) formed of a material that is attracted by the magnets (para [0056] lines 13-14), and wherein each of the mirrors is fixedly connected to an associated one of the plates (see 10s are connected to 17s in Fig. 7a).

Regarding claim 3, Takino discloses the inspection apparatus according to Claim 2, wherein each of the plates (17s) is formed of at least one of a metal material and a plastic material (nickel see para [0056] line 13).

Regarding claim 4, Ray et al in view of Takino discloses the inspection apparatus according to Claim 2, except for wherein the mirrors are fixedly connected to the plates by an adhesive bond.  It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date to use adhesive bond between the mirrors and the plates to enhance connections between the mirrors and the plates.

Regarding claim 8, Takino discloses the inspection apparatus according to Claim 2, wherein the mirror apparatus includes support surfaces (Figs. 7a and 7b, 20) for resting back surfaces of mirrors (10) and wherein the support surfaces each have a recess (Figs. 7a and 7b, 18 and para [0057] line 5) for receiving one of the plates (17). 

Regarding claim 9, Takino discloses the inspection apparatus according to Claim 8, wherein each of the mirror elements (10) is fastened to the mirror apparatus by two of the magnets (Fig. 7b, 21s), the two magnets being arranged in depressions of the recess (see recesses in Fig. 7b).

Regarding claim 10, Takino discloses the inspection apparatus according to Claim 2, including a stop (recesses 18 can be considered as stop) positioned on an end of each of the plates facing away from the central axis for holding the mirror elements in the respective positions in the mirror apparatus.

Regarding claim 11, Takino discloses the inspection apparatus according to Claim 2, wherein the plates (17) are each arranged spaced from the magnets (magnets 21 spaced by recesses 18).

Regarding claim 12, Ray et al discloses the inspection apparatus according to Claim 2, wherein each of the mirrors has a trapezoidal shape in a top plan view, and one end of the associated plate is flush with a shorter of two mutually parallel sides of the mirror (see Fig. 6 and para [0042] line 10).

Regarding claim 13, Ray et al discloses the inspection apparatus according to Claim 1, wherein the mirror apparatus has a plurality of lateral mirror boundaries, and wherein the lateral mirror boundaries are arranged in predetermined positions abutting two opposite sides of each of the mirrors for holding the mirrors and preventing movement of the mirrors (see Fig. 6).

Regarding claim 14, Takino discloses the inspection apparatus according to Claim 1, wherein the mirror apparatus is selectively removable from the inspection apparatus and selectively insertable into the inspection apparatus (paras [00180, [0029], [0033]).

Regarding claim 15, Ray et al discloses the inspection apparatus according to Claim 1, wherein the mirror apparatus is mirror-symmetrical with respect to the central axis (see Fig. 6, along the vertical line).

Regarding claims 16 and 17, Takino discloses a method for cleaning the mirrors of an inspection apparatus according to Claim 1, the method comprising the steps of: 
removing the mirror apparatus from the inspection apparatus; 
releasing a magnetic connection between at least one of the mirror elements and the mirror apparatus and removing the at least one mirror element from the mirror apparatus; 
cleaning the mirror of the at least one mirror element; inserting the cleaned at least one mirror element into the mirror apparatus in the respective position and fixing the at least one mirror element on the mirror apparatus by the magnets; 
inserting the mirror apparatus into the inspection apparatus; and 
attaching the at least one mirror element to a mirror holding apparatus by magnets to hold the at least one mirror element while cleaning the mirror (para [0018] performing the maintenance operation such as washing and exchanging of the individual reflecting mirror elements inherently meet the steps of removing, releasing, cleaning, inserting and attaching).

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claims are allowable at least for the reason that the prior art does not teach or reasonably suggest each of the plates has at least one adhesive recess in which an adhesive is received as set forth in the claimed combination.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310.  The examiner can normally be reached on M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






5/7/2021
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872